Title: To James Madison from Camillus M. Mann, 24 December 1813
From: Mann, Camillus M.
To: Madison, James


        
          13 Baltimore StreetBaltimore December 24. 1813
          Sir
        
        Various adaptations of the principle of a national militia have been tried in war time in almost every country of turbulent warlike Europe. The most permanent, that which the nearest approaches to the regularity, and perfection of tactics of an army properly so called is the militia of our enemy and rival Great Britain. The corps of troops which I designate as a marching militia has long existed there. As an army or infantry it is inferior to veterans in nothing except in not being so completely aguerrie as real campaigning and hard battles alone can render men who are in other respects as well trained and prepared for service. Yet is the country party not at all jealous or afraid of the militia. It is the constitutional force: the parliamentary defence. And it is well known to be an efficient force in every respect equal to any body of regular infantry raised, trained and accustomed to military habits in time of peace. Their French neighbours know them to be efficient. I know it personally, having fought against them.
        Perhaps the English have carried the militia system to the highest degree of perfection, as an infantry force, of which it is susceptible—in their country. In this other modifications may be and undoubtedly are proper but several useful ideas may be derived from their improvements which

have all progressively arisen out of urgency and the experience of circumstances. There is no officer of English Irish or Scotch militia, of a higher rank than Colonel, and a militia colonel yields precedence and command to a colonel of the regulars. Thus there is a provision made to ensure the command of large bodies to men of experience. The commissions of the militia officers are signed by the Lord Lieutenant of their county. The commissions of army officers are signed by the King—in the present state of the British government of course the Regent signs the army commissions. The militia are always in uniform, and exercised and subject to precisely the same regulations and do the same duty in camp, garrison, and elsewhere, as regular infantry during their period of service, which is five years or during the war. The officers have the same pay and allowances as those of the line, and the subalterns have a yearly compensation in lieu of the half pay which is granted to the officers of the line when discharged from service. This induces young men of pretensions to engage in the militia as a profession. The Captains and Field Officers are not allowed any pension, because they are not supposed to have occasion for it, a property of five hundred pounds sterling yearly clear income being a declared qualification necessary to be eligible to a captaincy in the militia. But in the army no property qualification is required, unless the purchase which is still permitted under certain regulations.
        There is no militia cavalry in the British dominions, but most regiments have one company of artillery militiamen, to manage their field pieces. There are volunteer cavalry in the British islands, like ours; but the instances are very few where they have any officers of volunteer cavalry higher in grade than captain. The militia are bound to serve in every part of the respective kingdom to which they appertain, and they are permitted by Act of Parliament to volunteer their services in regiments all over the United Kingdom, or in certain proportions indiv[id] ually into the line.
        Experience has proved that militia dragoons, chasseurs à cheval, and voltigeurs are the best description for general service in this country.
        What I have stated in this letter seems to me necessary as a suite to that which I had the honour already to address you.
        I speak without presumption. I have no personal ambition. Although still a young man I am at present more desirous of distinction in a career in which I hope to render services to my country by the devotion of my energies in the promulgation of useful science among our manufacturers. I have taken considerable pains to qualify myself and my toils are at present incessant. I beg to plead this as my excuse for any deficiency observable in my two letters on the subject of militia affairs to the principal officer of our republican government, and chosen man of the people. At an

occasion like the present I should have considered myself wanting in duty had I neglected to put down and submit to your consideration the particulars I have stated. Should the enemy make any attempt upon the vicinity of this city I shall the earliest be seen in the ranks as a volunteer against them. In the mean time I am rendering myself useful to the extent ⟨of my⟩ means as Editor of the National Museum, and every thing which can give strength to my establishment stimulates me the more to exert myself to prove myself worthy. In every sense I am sincerely devoted to the interests of our common country, and shall always be obedient to give every proof that may be required of me. With these sentiments, and the attachment of a man of sensibility whose greatest pride is that he can call himself your respectful fellow citizen, I am Sir Your obedient, faithful and humble servant
        
          Camill M Mann
        
      